Citation Nr: 1039564	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left ankle injury.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1978 and from March 1986 to March 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter 
alia, granted service connection for residuals of a left ankle 
injury at a 10 percent disability rating.  

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in May 2010.  The transcript of the hearing has been 
associated with the claims file and reviewed.

In a December 2009 rating decision, the RO granted service 
connection for a right ankle disability at a 10 percent 
disability rating and for a right hip disability at a 10 percent 
disability.  The Veteran has not appealed either the initial 
ratings or effective dates assigned for these conditions.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran 
must separately appeal these downstream issues).  Therefore, they 
are not before the Board.

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not developed 
or adjudicated this issue.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a request 
for a TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id.  

In February 2010, the Veteran filed a claim for additional 
disabilities as due to his service-connected disabilities.  
However, these issues have not been developed or adjudicated.  
The issues of service connection for a left hip disorder, 
a right knee disorder, and depression, all as secondary to 
service-connected disabilities, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, a remand is necessary to obtain medical records 
concerning the Veteran from the Social Security Administration 
(SSA).  The Veteran report during the aforementioned May 2010 
Travel Board hearing that, for five months, he received 
disability benefits from SSA in connection with his left ankle 
disability.  See Travel Board hearing transcript dated in May 
2010.  However, the RO has not obtained these records.  In this 
regard, while disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of a 
claim for VA benefits, and VA has a duty to assist the veteran in 
gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a 
remand is warranted to obtain these records.

Additionally, a VA examination is necessary to determine the 
current nature and severity of the Veteran's residuals of a left 
ankle injury.  In this regard, although the Veteran was provided 
a VA examination in October 2009, the Board finds the October 
2009 VA examination to be inadequate.  Specifically, the Board 
finds that the October 2009 VA examiner failed to discuss the 
Veteran's symptoms with regard to his left ankle, including 
whether there is any instability, giving way, stiffness, 
weakness, incoordination, or flare-ups, etc.  When an evaluation 
of a disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran may 
have sustained by virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45 (2010).  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
In this respect, a May 2009 VA treatment record seemed to suggest 
instability in the Veteran's ankles.  

Further, the Veteran also complained of other symptoms of his 
left ankle, including tingling and numbness, that were not 
addressed by the October 2009 VA examiner.  Further, the Veteran 
testified that his pain had been alleviated by pain medication 
during the October 2009 VA examination.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

With regard to the issue of TDIU, as previously noted, when 
evidence of unemployability is submitted during the course of an 
appeal of an increased rating claim, a claim for entitlement to a 
TDIU due to service-connected disabilities will be considered 
"part and parcel" of the claim for benefits for the underlying 
disability.  In such cases, a request for a TDIU is not a 
separate "claim" for benefits, but, rather, is an attempt to 
obtain an appropriate disability rating, either as part of the 
initial adjudication of a claim or as part of a claim for 
increased compensation.  Rice, 22 Vet. App. at 453-54.

In this case, the issue of a TDIU has been raised by the evidence 
of record.  Specifically, during a VA examination in October 2009 
and during the aforementioned Travel Board hearing in May 2010, 
the Veteran indicated that he is no longer able to obtain and 
maintain gainful employment due to, among others, his left ankle 
disability.  Thus, this claim must be included in the 
adjudication of the Veteran's claim for an initial disability 
rating in excess of 10 percent for residuals of a left ankle 
injury.  Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the AOJ for proper development and 
adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter for his TDIU claim.  This letter 
should notify the Veteran of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of the 
disability rating and effective date elements of a claim, keeping 
in mind that a TDIU claim is a type of claim for a higher 
disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 3.159(b).  This letter should also 
comply with the Court case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

The claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

3.  Request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file, and the 
Veteran must be notified.

4.  Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, to 
determine the current nature and severity of 
the Veteran's service-connected residuals of 
a left ankle injury.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, any records of 
recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner must identify and 
describe any and all current symptomatology, 
including any instability, ankylosis, limited 
motion, numbness, or functional loss 
associated with the left ankle disability due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, pain on 
pressure or manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the left ankle, or when, 
for example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

Finally, the examiner should indicate the 
effect the Veteran's left ankle disability 
has on his ability to obtain and maintain 
gainful employment.  In other words, the 
examiner should please definitively state 
whether the Veteran's service-connected left 
ankle disability would by itself or in 
concert with the other service-connected 
disabilities prevent him from securing 
gainful employment.  In this regard, the 
Veteran is also service-connected for a right 
hip disability, right ankle disability and a 
residual scar of the left ankle.  

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.

5.  Readjudicate the Veteran's claim for an 
initial disability rating in excess of 10 
percent for his service-connected residuals 
of a left ankle injury and his claim for 
entitlement to TDIU due to service-connected 
disabilities in light of the VA examination 
and any additional evidence received since 
the December 2009 supplemental statement of 
the case (SSOC).  The RO should also formally 
determine whether extra-schedular 
consideration under 38 C.F.R. § 3.321 and 38 
C.F.R. 
§ 4.16(b) is warranted.  

If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


